Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The following action is based on the panel decision (Amber Orlando and Callie Shosho) made on 07/19/2022.
	The rejection of claims 1 and 5-21 under 35 U.S.C. 112(b) is withdrawn per Applicant’s discussion.
	The rejection of claims 1 and 5-21 under 35 U.S.C. 103(a) is withdrawn per reconsideration of claims. 
	The after Final amendment filed 01/20/2022 is entered.
	Claims 1 and 5-20 are being considered on the merits.
Examiner’s Statement of Reasons for Allowance
	The closest prior art Lee et al. (US 5,039, 543) discloses flavoring compositions comprising hydrolyzed plant protein (comprising peptides), fatty acids, two amino acids one of which is a sulfur amino acid, sugar, egg yolk lecithin, lipid and water. Lee et al. teaches of using the flavoring composition in simulated meats. 
	Instant claim 1 is limited to a flavoring composition for meat analog comprising yeast extract (5%-30% (dwb)), a fatty acid (1-10% (dwb)), a peptide material having a molecular weight form 300-10,000 daltons, at least two free amino acids one of which is a sulfur amino acid. The composition is free of animal-derived ingredients. 
	Claims 1 and 5-20 are novel and non-obvious. Claims 1 and 5-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791